Citation Nr: 0820991	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-22 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for trigeminal headaches, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1966 to March 
1968, from May 1974 to April 1977, and from June 1978 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
December 2005.  A statement of the case was issued in May 
2006, and a substantive appeal was received in June 2006.  

The Board also notes that on a VA Form 9 received in June 
2006, the veteran checked the appropriate box to request a 
Board hearing at the RO (Travel Board).  However, by letter 
received in August 2006, the veteran withdrew his request for 
a hearing.


FINDING OF FACT

The veteran's service-connected trigeminal headaches are not 
manifested by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the veteran's service-connected 
trigeminal headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a 
and Diagnostic Code 8199-8100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in September 2005.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claim.  
                                                                           
The Board notes that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2005 that fully 
addressed all four notice elements.  The letter informed the 
appellant of what evidence was required to substantiate his 
increased rating claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession.  With regard to the recent Vazquez judicial 
holding, there has clearly been no compliant notice since the 
Court just rendered the decision in January 2008.  However, 
review of the record leads the Board to conclude that the 
veteran effectively had actual knowledge of the essential 
elements discussed by the Court in Vazquez.  The September 
2005 letter to the veteran advised him the evidence must show 
that his service-connected condition has gotten worse; and 
the veteran was given a list of examples of the types of 
evidence which would be pertinent to his claim and advised to 
give such evidence to VA or tell VA about it.  He was 
specifically told that he may submit statements from his 
doctor (containing the physical and clinical findings, the 
results of any laboratory tests or x-rays and the dates of 
examinations and tests) and from other individuals (who are 
able to describe their knowledge and personal observations in 
what manner his disability has become worse).  In a notice of 
disagreement received in December 2005, the veteran stated 
that his disability was so severe and that he was prevented 
from working due to his medication that has caused him to be 
completely prostrate; and he further added that there has 
been severe economic impact.  The statement exemplifies that 
the veteran was actually aware that he should report how his 
disabilities affected his employment.  Additionally, in a 
substantive appeal received in June 2006, the veteran stated 
that his headaches were "very severe and frequent."  The 
Board also notes that the veteran has been represented by a 
state service organization which is well-versed in laws and 
regulations pertaining to veteran's claim.  Under the 
circumstances of this case, the Board finds that there has 
been no resulting prejudice to the veteran as a result of any 
VCAA notice deficiency.   

Duty to Assist

VA has obtained VA treatment records, assisted the veteran in 
obtaining evidence, and afforded the veteran VA examinations 
in September 2005, March 2006, and December 2006.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected trigeminal headaches 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected trigeminal headaches have 
been rated by the RO under the provisions of Diagnostic Code 
8199-8100.  

Diagnostic Code 8199 indicates that the trigeminal headache 
is rated by analogy under a closely related injury 
(Diagnostic Code 8100-migraine) in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

Under this regulatory provision, a rating of 30 percent is 
warranted for migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  A maximum rating of 50 percent is 
warranted with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

VA treatment records show that the veteran was seen on 
several occasions.  In December 2004, it was noted that rated 
his pain an 8 on a scale of 1 to 10.  He noticed that he had 
headaches that decreased his visual acuity.  He also noted 
that pain intensity improved with medications and 
transcutaneous electrical nerve stimulation (TENS) down to 
mild intensity.  

He was later seen in January 2005 on two occasions.  In the 
first occasion, the veteran noted that same type of pain.  On 
a scale of 1 to 10 (with 10 being the worst), he rated his 
pain intensity at the time and average pain intensity last 
week an 8.  Again, alleviating factors were medication and 
TENS unit.  The veteran reported frequent migraine attacks.  

On the second occasion, the veteran was seen for a neurology 
consult.  It was noted that the headaches involved the whole 
head of pulsatile and pressure like character behind the 
right ear reaching about 8 (on a scale of 1 to 10 with 10 
being the most intense) for intensity irradiating to upper 
right shoulder area.  It was noted that he veteran was alert, 
active, and oriented in three spheres and no acute distress.  

The veteran was later seen in February 2005.  On a scale of 1 
to 10 (with 10 being the worst pain), the veteran rated his 
pain intensity that day a 6 and average pain intensity the 
last week between a 6 and 8.  Alleviating factors again were 
medication and TENS unit.  It was noted that the veteran was 
still experiencing frequent migraine attacks.  

The veteran was afforded a VA examination in September 2005.  
The veteran complained of chronic daily headache described as 
pressure-line in the forehead, right temple and occipital 
region.  He stated that sometimes the headaches were pounding 
and that he also got acute flare-ups of this constant 
headache whenever exposed to the sun.  The diagnosis was 
trigeminal headaches associated with post op Romberg's 
disease.    

When the veteran was afforded another March 2006 VA 
examination, he reported that his trigeminal headaches were 
constant and rated the present severity between an 8 and 9 
(on a scale of 1 to 10).  He described the headaches as sharp 
stabbing, and observed that it caused him blurred vision in 
the right eyes.  He stated that he experienced headaches 4 
times daily and that they usually lasted approximately 20 to 
25 minutes.  The veteran revealed that with medication, he 
can perform basic self care tasks only, but he could not 
increase physical activities such as cleaning his own house.  
It was noted that the level of activity with a headache 
flare-up was bedrest until medication took effect; and when 
he did take medication, he was unable to drive.  The veteran 
stated that he as unemployed since July 2003 working full-
time performing jewelry repair.  The diagnosis was chronic 
trigeminal headaches.  
On VA examination in April 2006 for mental disorders 
(specifically for anxiety) the veteran revealed that his last 
full-time job was in June 2003.  The veteran attributed his 
lack of employment to the overwhelming anxiety that he 
experienced.  Thus, he stayed at home alone to deal with his 
anxiety.  

On the most current VA examination in December 2006, the 
veteran described his headaches as continuous and that 
occurred daily.  The veteran said that the headaches appeared 
to wax and wane in their severity.   He stated that when he 
took medication, the intensity of discomfort diminished only 
to increase again as his medication began to wear off.  The 
VA examiner noted that the veteran had chronic pain.  It was 
noted that the medications currently taken resulted in 
sedation and blurring of vision which impaired his ability to 
perform fine detailed work as a jeweller.  It was noted that 
the veteran's headaches appeared to have a character more 
consistent with a converted migraine and that his headaches 
did not appear to be prostrating in character.  

It is clear from a review of the evidence that the veteran 
does suffer from significant disability due to his service-
connected headache disability.  However, although he has 
reported daily attacks which should certainly be viewed as 
very frequent, the evidence is against a finding that the 
attacks are completely prostrating.  As noted by the VA 
examiner in December 2006, the veteran's headaches were not 
prostrating in character.  Moreover, although the veteran has 
been granted a total rating based on individual 
unemployability in recognition of the inability to obtain or 
retain gainful activity due to his various service-connected 
disabilities, the Board is unable to find that the headaches 
alone are productive of severe economic inadaptability.  It 
appears that other disabilities, such as service-connected 
anxiety disorder, collectively have had a severe economic 
impact.  Board reads the criteria for entitlement to the next 
higher rating of 50 percent as requiring completely 
prostrating attacks and that the disability also be 
productive of severe economic inadaptability.  The 
preponderance of the evidence is against a finding that these 
two requirements are met in this case. 




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


